It is with great pleasure that I speak today, before this
esteemed forum for international dialogue, on behalf of my
country, the Republic of Paraguay. First of all, I would like
to congratulate the President of the General Assembly and
to extend to him my best wishes for success in the
important task of guiding the work of the fifty-third session
of the General Assembly of this Organization.
I also have the pleasure to greet the Secretary-General,
Mr. Kofi Annan, and to extend to him, on behalf of the
people of Paraguay, our congratulations on his excellent
fulfilment of his important mission.
As the century comes to an end, so does a decade that
has been for the world, and particularly for nations such as
mine, a period of far-reaching and vertiginous
transformation.
In 1989, after almost four decades of authoritarian
rule, Paraguay regained its democracy. Since that time, a
great number of profound and dramatic changes have taken
place in the process of reaffirming our democracy, a
process that today, I am pleased to announce, may now be
considered definitively consolidated, since for the first time
in 50 years a civilian President has transferred the
presidency of the Republic to another democratically
elected civilian. This is an essential milestone in the
recent history of our freedom and a striking testimony to
the Paraguayan peopleâs firm and irreversible commitment
to this system of government.
We took over the administration of a country with
major economic, social and moral problems, but, faithful
to the peopleâs mandate, we will make the decisions that
we deem appropriate and fitting to reactivate our
economy, restore international confidence in Paraguay
and, finally, ensure the sustainable and equitable
development of its people.
This, today, is my commitment, and I will dedicate
all my devotion and labour to it, though I am aware that
this effort would be in vain without the understanding,
solidarity and support of my people, as well as the
involvement and cooperation of friendly countries.
In this regard, my Government has pledged to carry
out a State agenda that is pragmatic and realistic. Its
priorities will include restoration of the peopleâs faith in
their leaders through transparent, coordinated actions
whose immediate effects will, in the short term, result in
greater well-being for the population. We will also carry
out an all-out war against poverty by doing away with the
privileges that engender injustices and intolerable
inequalities.
Another priority will be a rapid economic recovery
through the implementation of social programmes and the
construction of an infrastructure of all-weather roads,
which will expedite and reduce the cost of the rapid
transport of goods produced in rural areas to trade
centres. We will also initiate programmes to provide
inexpensive housing for a large sector of the population.
We will give priority to the fight against crime in all
its forms, focusing on the elimination of the scourges of
drug-trafficking and the piracy and illegal appropriation
of intellectual property. The concrete actions we have
taken during our first month in office have clearly shown
our firmness, determination and commitment in this
regard.
Another priority will be combating impunity, one of
the ills that eats away at our society. We will be
assiduous in the rigorous application of the law, which is
the inevitable framework for ensuring confidence and
development, particularly against those who profit from
State resources, depriving the rest of the community of
their legitimate chance to aspire to a better standard of
7


living. Exemplary measures will be adopted to address
premeditated crimes in the economic and financial sphere.
We trust that these measures, along with those for the
protection of private property and an adequate framework
of incentives and security for foreign investment, will assist
us in recovering Paraguayâs international credibility and
will bring in the flow of cooperation and investment
necessary for our desired development.
The reform of the principal organs of the United
Nations â€” the General Assembly and the Security
Council â€” is of the greatest importance to us.
We have participated in the work of the Working
Group on Security Council reform, and once again I wish
to emphasize the importance we attach to the expansion of
the Council in both of its categories; if the number of
permanent members is increased, the number of non-
permanent members must be increased as well.
This increase must include Latin America and the
Caribbean and the other regional groups, without any
discrimination.
We believe that the effort undertaken by the United
Nations with regard to item 155 on the Assemblyâs
agenda â€” â€œMeasures to eliminate international
terrorismâ€ â€” is of the greatest relevance.
Paraguay vehemently condemns and rejects such acts
of international terrorism as the attacks on the American
embassies in Kenya and Tanzania.
In this respect, we wish to express our conviction that
any international action to prevent and subdue terrorism
must be carried out in full and complete compliance with
international law.
Another scourge, generally related to terrorism, is that
of drug-trafficking, to which I have already referred. In this
context, I must add that we are convinced that this is a
problem of shared responsibilities among all countries
involved, producing, transit and consuming countries. Our
position on this point was clearly stated in the Declaration
of the Twelfth Meeting of Heads of State and Government
of the Rio Group, held in Panama City.
We welcome initiatives such as resolution 49/96, on
horizontal economic cooperation and other modalities for
cooperation among developing countries. We must also
mention last yearâs Declaration and Plan of Action of San
JosÃ©, Costa Rica, which defines specific modalities for
dealing with sectoral problems relating to cooperation in
the spheres of trade, investment, finance and business.
However, we feel that the United Nations system
should identify mechanisms, such as economic and
technical cooperation, that will enable it to strengthen
integration more effectively, and adopt decisions aimed at
providing increased assistance. In this regard, my country
will support such measures as will, in a more effective
and coordinated manner, interest all participants â€”
particularly private-sector participants â€” in the
development process.
We also endorse strengthening the United Nations to
increase efficiency within the institutions of the
Organization.
If our Government programmes focus on supporting
development with social justice we can give our peoples
democracy, freedom and respect for human rights.
However, we cannot ask our peoples to fight for
development, to make greater sacrifices, if they do not see
similar trends towards change and a unified commitment
on the part of the international community.
Complying with our commitments made at the
Summit for Social Development, Paraguay intends to
achieve the goals set there. In this regard, I am pleased to
state that the priorities of our Administration include the
social development of the country; reduction of the
unemployment rate; the eradication of poverty;
preservation of the environment â€” a commitment to our
future generations; heeding the demands of our youth; and
supporting the advancement of women and of integrated
societies.
Based on the fundamental principle of universality,
the Republic of Paraguay feels that the United Nations
system must welcome, without exception, all States that
meet the requirements of the San Francisco Charter.
Given this, and bearing in mind the elements that make
up a State as well as other essential considerations,
Paraguay feels that the proposed participation of the
Republic of China in the United Nations and all its
related bodies must be considered. This is what we would
do with any other State that met the requirements of the
Charter.



I would now like to refer to one of the most important
strategies for the socio-economic development of my
country: its participation in the Southern Cone Common
Market (MERCOSUR), which is a fundamental objective of
our foreign policy. The achievements of MERCOSUR,
which was created in 1991 through the Treaty of AsunciÃ³n,
as part of the process of integration, are a matter of pride
for our four countries â€” Argentina, Brazil, Uruguay and
Paraguay â€” as well as for Bolivia and Chile. These
achievements have encouraged us to renew our efforts,
certain that the political will that has guided us so far will
lead us to achieve the goals that we have set for ourselves:
to strengthen and consolidate the Customs Union and to
move towards a greater level of integration.
Moreover, it is encouraging to note that the path we
chose in 1991 has attracted more and more interest from an
increasingly globalized world. In this regard, MERCOSUR
has shown its openness to dialogue, in particular with the
sister countries of Latin America. We are not a closed
community, but, rather, are open to initiatives that will
promote economic, political and social cooperation. In this
spirit, we are giving particular attention to the negotiations
initiated to establish a free-trade zone for the hemisphere
and to the negotiations we intend to hold in the near future
with the European Union.
The recent crisis in financial markets in South-East
Asia and Eastern Europe, which have in turn threatened the
stability of the financial markets of emerging economies,
are a disturbing feature of todayâs international scene. It
was mentioned in the Declaration of the Twelfth Summit of
the Heads of State and Government of the Rio Group, held
in Panama City, in which the position of the signatory
countries is clearly expressed.
A great deal of hope has been placed in the work
carried out by this Organization. We are on the threshold of
a new millennium; the twenty-first century looms on the
horizon, rich with opportunities and challenges. Our
societies are suffering from the crisis of the birth of a new
era, a new order, because we are not all yet adequately
prepared to confront it.
Therefore, our societies demand leadership from the
United Nations. The conclusions, recommendations and
actions that may come from this Assembly could be of
fundamental importance for our immediate future.
The problems emerging from the increase in
globalization and interdependence, as well as the dizzying
speed with which changes are taking place in the world,
affecting all aspects of the human condition, force us
inexorably to confront the challenge of finding the most
ideal mechanisms for dialogue, understanding and
effective and united international cooperation. We trust
that the United Nations will be capable of meeting this
challenge.







